USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1390                                 PAUL W. TUNNICLIFF,                                     Appellant,                                         v.                                DENIS MORIARTY, JR.,                                      Appellee.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Michael A. Ponsor, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            Philip M. Stone on brief for appellant.            Paul                   M.                       Cranston and  Cranston                                               &                                                 Cranston,                                                            P.C. on brief for       appellee.                                ____________________                                 September 25, 1997                                ____________________                      Per Curiam                               . We have carefully reviewed the parties'            briefs and the record on appeal. We affirm on grounds that            appellee Moriarty neither wilfully violated the stay nor caused            appellant Tunnicliff's injuries.                      Affirmed. Loc. R. 27.1.                                                The request in Appellee's brief for costs is denied            insofar as it arises under Fed. R. App. P. 38. Appellee may be            awarded costs under Fed. R. App. P. 39 by complying with the            procedures stated therein.                                         -2-